HUMPHREY, District Judge'
(dissenting). The finding in the second count that defendant on October 16th and November 7th had in his possession certain books of account is not a sufficient traverse of the words charged as perjury that the books had been burned on April 21st.
The sixth amendment to the Constitution gives the requirement for an indictment..
The clear and distinct negativing of the truth of a statement on which perjury is charged is a substantial and necessary part of an indictment. No indictment for perjury can be good without it.
Section 1025, Revised Statutes, cannot cure a defect which renders the indictment insufficient under the sixth amendment. As to this- section, Justice Piarían, spelaking for the Supreme Court in Markham v. United States, 160 U. S. 319, 326, 16 Sup. Ct. 288, 291 (40 L. Ed. 441), said:
“It is not to be interpreted as dispensing with the requirement in section 5396 [U. S. Comp. St. 1901, p. 3655] that ah indictment for perjury must set forth the substance of the offense charged. An indictment for perjury that does not set forth the substance of the offense will not authorize judgment -apon a verdict of guilty.”
See, also, Dunbar v. United States, 156 U. S. 192, 15 Sup. Ct. 325, 39 L. Ed. 390; United States v. Carll, 105 U. S. 611, 26 L. Ed. 1135; *480United States v. Simmons, 96 U. S. 360, 24 L. Ed. 819; United States v. Pettus (C. C.) 84 Fed. 791; United States v. Cruikshank et al., 92 U. S. 557, 23 L. Ed. 588.